Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                   Entered 09/21/21 17:11:21             Page 1 of 12




 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for Highland Capital Management, L.P.

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                 §
     In re:                                                      § Chapter 11
                                                                 §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                        § Case No. 19-34054-sgj11
                                                                 §
                                     Reorganized Debtor.         §

      MOTION OF THE REORGANIZED DEBTOR TO DISALLOW CLAIM OF FRANK
          WATERHOUSE PURSUANT TO BANKRUPTCY CODE SECTION 502

              Highland Capital Management, L.P., the above-captioned reorganized debtor (“HCMLP”)

 in the above-captioned chapter 11 case (“Bankruptcy Case”), files this motion (the “Motion”) for



 1
   The Reorganized Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and
 service address for the above-captioned Reorganized Debtor is 100 Crescent Court, Suite 1850, Dallas, TX 75201.

                                                         1
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                     Entered 09/21/21 17:11:21               Page 2 of 12




 entry of an order, substantially in the form attached as Exhibit A, pursuant to sections 105(a) and

 502(j) of title 11 of the United States Code (the “Bankruptcy Code”), disallowing in its entirety

 the claim of Frank Waterhouse (“Mr. Waterhouse”) as previously resolved pursuant to that certain

 Senior Employee Stipulation and Tolling Agreement Extending Statutes of Limitation dated as of

 January 20, 2021 [Docket No. 1811-13] (the “Waterhouse Stipulation”). In support of this Motion,

 HCMLP represents as follows:

                                      PRELIMINARY STATEMENT 2


          1.       Mr. Waterhouse was a long-time employee of HCMLP, having served in its finance

 group and ultimately as its Chief Financial Officer for more than a decade until in or around

 February 2021.

          2.       Following the Petition Date, HCMLP sought the Court’s approval to pay certain

 employees accrued benefits under HCMLP’s Bonus Plans. The Committee objected to the Bonus

 Motion as applied to the Senior Employees, including Mr. Waterhouse, on various grounds. In

 the face of the Committee’s objection, HCMLP and the Committee agreed to the entry of an order

 granting the Bonus Motion that excluded the Senior Employees.

          3.       Unbeknownst to HCMLP’s Independent Board 3 and outside counsel, James

 Dondero responded to the resolution of the Bonus Motion by covertly using other entities to funnel

 to the Senior Employees the cash that was denied them under the Bonus Order and to otherwise

 “retain” their services. Specifically, HCMLP recently learned that Mr. Dondero and Scott

 Ellington, HCMLP’s former General Counsel, used or created certain entities owned and



 2
   Unless noted otherwise, capitalized terms not defined in this Preliminary Statement shall have the meanings ascribed
 to them below.
 3
   “Independent Board” refers to the Independent Board that was appointed at Strand Advisors, Inc., on January 9,
 2020, to manage HCMLP during the pendency of its bankruptcy [Docket No. 339].

                                                           2
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                     Entered 09/21/21 17:11:21              Page 3 of 12




 controlled by them to enter into “consulting agreements” with, and made substantial cash payments

 to, the Senior Employees (including Mr. Waterhouse) or entities directly or indirectly owned and

 controlled by such employees during HCMLP’s Bankruptcy Case. 4

         4.       Upon information and belief, the “consulting agreements” were fictions because (a)

 no services were performed by the “consultants” in addition to the services already being

 performed by those individuals as employees of HCMLP, and (b) the contracting parties either did

 not engage in business or otherwise had no need for such services. Even if the arrangements had

 economic substance (which they did not), the Senior Employees who entered into “consulting

 agreements” and received payments after the Petition Date from a source other than HCMLP

 breached their fiduciary duties of loyalty and candor (by not divulging that they worked for other

 entities controlled by Mr. Dondero), as well as HCMLP’s employment policies, and post-payment

 actions by certain of the Senior Employees appear to indicate that Mr. Dondero used the payments

 to buy loyalty at the expense of the Senior Employees’ employer, HCMLP.

         5.       Despite having received cash intended to replace the bonuses denied them under

 the Bonus Order, the Senior Employees, including Mr. Waterhouse, filed proofs of claim seeking,

 among other things, benefits under the Bonus Plans. In January 2021, just before HCMLP’s

 confirmation hearing, with no knowledge of the “consulting agreements” or any other surreptitious

 arrangements, HCMLP entered into stipulations with two Senior Employees – Mr. Waterhouse

 and Thomas Surgent, HCMLP’s then Chief Compliance Officer (“CCO”) (and now CCO and




 4
   Counsel for HCMLP shared a draft of the Motion with counsel for Mr. Waterhouse and others before it was filed.
 In response, Mr, Waterhouse’s attorneys suggested that the Motion had no basis and threatened to seek sanctions if it
 was filed. HCMLP then asked whether Mr. Waterhouse would provide a sworn certification in which he would
 represent that he did not receive anything of value from Mr. Dondero, Mr. Ellington, any former employee of HCMLP,
 or any entity directly or indirectly owned and/or controlled by them after the Petition Date. Mr. Waterhouse, through
 his counsel, refused to provide the requested certification, contending that whether or not Mr. Waterhouse received
 any such payments is irrelevant. As a result, HCMLP decided to file the Motion.

                                                          3
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                     Entered 09/21/21 17:11:21              Page 4 of 12




 General Counsel) – that ostensibly resolved their claims and that were approved as part of the

 confirmation of HCMLP’s Plan.

         6.       In July 2021, James P. Seery, Jr., then HCMLP’s Chief Executive Officer and Chief

 Restructuring Officer, learned that Mr. Surgent had entered into Consulting Agreements and

 received substantial payments thereunder. Mr. Seery also learned that other Senior Employees,

 including Mr. Waterhouse, had also received payments after the Petition Date from entities directly

 or indirectly owned and controlled by Mr. Dondero and/or Mr. Ellington that were never disclosed

 to the Independent Board or the Court.

         7.       Based on the foregoing, pursuant to section 502(j) of the Bankruptcy Code,

 HCMLP requests that the Court reconsider Mr. Waterhouse’s previously allowed claim for cause

 and upon reconsideration, (a) withdraw its approval of the Waterhouse Stipulation, thereby

 rendering it null and void, and (b) deny Mr. Waterhouse’s claim in its entirety. 5

                                                JURISDICTION

         8.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue in this

 District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         9.       The statutory predicates for the relief sought herein are sections 502(j) and 105(a)

 of the Bankruptcy Code and Rule 3008 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).




 5
   Simultaneously with the filing of this Motion, HCMLP is also filing its motion for an order authorizing it to enter
 into an amended stipulation with Mr. Surgent. In the amended stipulation, Mr. Surgent provided previously unknown
 details concerning the arrangement and agreed to, among other things, reduce his previously filed claim by an amount
 equal to the payments he received from entities owned and controlled by Messrs. Dondero and Ellington.

                                                          4
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                       Entered 09/21/21 17:11:21   Page 5 of 12




                                          RELEVANT BACKGROUND


 A.         Procedural Background

            10.      On October 16, 2019 (the “Petition Date”), HCMLP filed with the United States

 Bankruptcy Court for the District of Delaware a voluntary petition for relief under chapter 11 of

 the Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the

 Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re

 Highland Capital Management, L.P., Case No. 19-34054-sgj11.

            11.      On October 29, 2019, the U.S. Trustee appointed the official committee of

 unsecured creditors (the “Committee”) in the Bankruptcy Case.

            12.      On December 4, 2019, the Delaware Court entered an order transferring venue of

 HCMLP’s Bankruptcy Case to this Court [Docket No. 186]. 6

             13.     On December 4, 2019, HCMLP filed its Motion for Entry of an Order Authorizing

 the Debtor to Pay and Honor Ordinary Course Obligations under Employee Bonus Plans and

 Granting Related Relief [Docket No. 177] (the “Bonus Motion”). Pursuant to the Bonus Motion,

 HCMLP sought authority to honor obligations under certain Bonus Plans (as defined in the Bonus

 Motion) and to continue a dividend-reinvestment plan for certain employees.

             14.     At a hearing conducted on January 21, 2020, the Committee indicated that it did

 not oppose the Bonus Motion except as it related to certain senior employees, including Mr.

 Ellington, Isaac Leventon, Mr. Waterhouse, and Mr. Surgent (collectively, the “Senior

 Employees”).

             15.     In the face of the Committee’s strenuous objection to the Bonus Motion as applied

 to the Senior Employees, and in order to protect HCMLP’s other employees, HCMLP agreed to


 6
     All docket numbers refer to the docket maintained by this Court.

                                                            5
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                    Entered 09/21/21 17:11:21              Page 6 of 12




 limit the order approving the Bonus Motion to certain non-Senior Employees.                            See Order

 Authorizing the Debtor to Pay and Honor Ordinary Course Obligations under Employee Bonus

 Plans and Granting Related Relief [Docket No. 380] (the “Bonus Order”). Consequently, none of

 the Senior Employees received any payments under the Bonus Plans on account of the Bonus

 Order.

            16.   On May 26, 2020, Mr. Waterhouse filed a proof of claim [Claim No. 182] (the

 “Proof of Claim”) for an amount “not less than $2,102,260.99” that included a demand for amounts

 purportedly due under the Bonus Plans.

            17.   On November 24, 2020, HCMLP filed its Fifth Amended Plan of Reorganization

 of Highland Capital Management, L.P. [Docket No. 1472] (as amended and supplemented, the

 “Plan”).

            18.   Mr. Waterhouse and HCMLP executed the Waterhouse Stipulation as of January

 20, 2021. The Waterhouse Stipulation was entered into to, among other things, resolve Mr.

 Waterhouse’s claims under the Bonus Plans and grant Mr. Waterhouse an allowed claim in the

 Bonus Amount, as reduced by the Reduced Amount (as those terms are defined in the Waterhouse

 Stipulation) (“Mr. Waterhouse’s Stipulated Amount”).

            19.   The Waterhouse Stipulation was attached as Exhibit CC to the Debtor’s Notice of

 Filing of Plan Supplement to Debtor’s Fifth Amended Plan of Reorganization of Highland Capital

 Management, L.P. (with Technical Modifications) [Docket No. 1811].

            20.   On February 22, 2021 (the “Confirmation Date”), the Court entered the Order

 Confirming the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as

 Modified) and (ii) Granting Related Relief [Docket No. 1943], which confirmed the Plan. 7


 7
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
 The confirmed Plan included certain amendments filed on February 1, 2021. See Debtor’s Notice of Filing of Plan

                                                          6
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                 Entered 09/21/21 17:11:21            Page 7 of 12




          21.     The Plan provides for the conditional release of certain of the Causes of Action (the

 “Released Causes of Action”) against Mr. Waterhouse as set forth therein (the “Employee

 Release”).

          22.     The Plan became effective on August 11, 2021 [Docket No. 2700] (the “Effective

 Date”), and the Committee was disbanded pursuant to the terms of the Plan.

          23.     As described in more detail below, in July 2021, HCMLP learned that certain of

 the Senior Employees, including Mr. Waterhouse, received certain payments after the Petition

 Date from entities believed to be owned and/or controlled by Mr. Dondero and/or Mr. Ellington.

 B.      HCMLP Learns that Mr. Waterhouse Received Undisclosed Payments

         24.      Notwithstanding his continuing status as an employee and senior officer of HCMLP

 since the Petition Date, HCMLP recently learned that Mr. Waterhouse (and other Senior

 Employees) received substantial, post-petition payments from entities believed to be owned and/or

 controlled by Mr. Dondero and Mr. Ellington. HCMLP believes that these previously undisclosed

 payments were conceived of by Mr. Dondero and others acting at his direction for the purpose of

 paying the Senior Employees their deferred compensation after the Committee objected to the

 Bonus Motion (as it related to the Senior Employees) and to otherwise “retain” the Senior

 Employees’ services and loyalty to Mr. Dondero.

         25.      Upon information and belief, Mr. Waterhouse received post-petition payments

 from Tall Pine Group, LLC (“Tall Pine”), an entity believed by HCMLP to be directly or indirectly

 owned and/or controlled by Mr. Ellington and Mainspring Ltd. (“Mainspring”), a Cayman Island




 Supplement to the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as Modified), Ex.
 B [Docket No. 1875].

                                                       7
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21                 Entered 09/21/21 17:11:21           Page 8 of 12




 entity HCMLP believes to be directly or indirectly owned and/or controlled by Mr. Dondero,

 and/or other entities directly or indirectly owned and controlled by Mr. Dondero or Mr. Ellington. 8

         26.      Upon information and belief, the payments and agreements pursuant to which they

 were made were intended to create the appearance of legitimate business dealings in order to

 disguise the fact that their real purpose was to retain the Senior Employees by surreptitiously

 funneling cash to them during HCMLP’s bankruptcy after they were denied benefits under the

 Bonus Plans. Indeed, upon information and belief, neither Mr. Waterhouse nor any entity owned

 or controlled by him provided any additional services under the agreements, yet they nonetheless

 received the payments.

         27.      None of the Senior Employees, including Mr. Waterhouse, contemporaneously

 disclosed their “moonlighting” with Mr. Dondero’s entities or having received post-petition

 payments from Messrs. Dondero and Ellington to (i) HCMLP’s bankruptcy counsel, Pachulski

 Stang Ziehl & Jones, LLP; (ii) HCMLP’s chief executive officer and chief restructuring officer,

 Mr. Seery; or (iii) the Independent Board.

                                               ARGUMENT

         28.      Bankruptcy courts have the power to reconsider previously allowed claims for

 “cause.” Section 502(j) of the Bankruptcy Code provides:

          (j)     A claim that has been allowed or disallowed may be reconsidered for cause.
                  A reconsidered claim may be allowed or disallowed according to the
                  equities of the case.

 11 U.S.C. §502(j); see also FED. R. BANKR. P. 3008.

         29.      While “cause” is not explicitly defined in the Bankruptcy Code, bankruptcy courts

 have applied the substantive requirements of Rule 60(b) of the Federal Rules of Civil Procedure


 8
  Mainspring appears to be an entity associated with Messrs. Dondero and Ellington and appears in the chain of
 ownership of Sentinel Re (Cayman Islands).

                                                      8
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21             Entered 09/21/21 17:11:21         Page 9 of 12




 as guidance. See In re Willoughby, 324 B.R. 66, 73 (Bankr. S.D. Ind. 2005); In re W.F. Hurley,

 Inc., 612 F.2d 392, 396 n. 4 (8th Cir. 1980); In re Gomez, 250 B.R. 397, 400 (Bankr. M.D. Fla.

 1999); In re Enron, Inc., 325 B.R. 114, 117 (Bankr. S.D.N.Y. 2005). Rule 60(b), made applicable

 in bankruptcy proceedings pursuant to Bankruptcy Rule 9024, provides, inter alia, the following

 “causes”: (i) “newly discovered evidence,” (ii) “fraud (explicitly or implicitly), misrepresentation,

 or other misconduct of an adverse party,” or (iii) “any other reason justifying relief from the

 operation of the judgment.” FED. R. CIV. P. 60(b).

         30.      Notwithstanding the above, bankruptcy courts possess “substantial discretion” in

 deciding whether “cause” exists under section 502(j). See Willoughby, 324 B.R. at 73 (citing In re

 Colley, 814 F.2d 1008, 1010 (5th Cir. 1987)) (“As the Advisory Committee Note to Bankruptcy

 Rule 3008 evidences, the bankruptcy court's discretion in deciding whether to reconsider a claim

 is virtually plenary …. If reconsideration is granted, the court may readjust the claim in any fashion

 ‘according to the equities of the case’”); In re Pride Cos., L.P., 285 B.R. 366, 369 (Bankr. N.D.

 Tex. 2002) (“section 502(j) and Rule 3008 provide the court with great discretion in reconsidering

 the allowance or disallowance of claims.”) In light of the wide latitude in considering a section

 502(j) motion, bankruptcy courts need not “adopt a hard and fast rule as to what constitutes ‘cause,’

 and should instead “consider the totality of the circumstances” and “whether equity requires the

 claim to be “allowed, disallowed, or otherwise adjusted.” Willoughby, 324 B.R. at 73-74.

         31.      Here, cause exists to reconsider the allowance of Mr. Waterhouse’s claim. Upon

 information and belief, Mr. Waterhouse received payments (a) directly or indirectly from insiders

 (i.e., Mr. Dondero and/or Mr. Ellington), (b) after the Petition Date, (c) while serving as HCMLP’s

 Chief Financial Officer and owing fiduciary duties to HCMLP and its estate and otherwise in

 violation of HCMLP’s employment policies, and (d) which Mr. Waterhouse never disclosed to the



                                                   9
 DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21             Entered 09/21/21 17:11:21        Page 10 of 12




  Independent Board or Mr. Seery. These newly discovered facts and allegations of misconduct

  sufficiently warrant reconsideration of Mr. Waterhouse’s allowed claim. See In re Int’l Yacht and

  Tennis, Inc., 922 F.2d 659, 662 (11th Cir. 1991) (vacating and remanding order denying motion

  for reconsideration under section 502(j) where movant “sufficiently raised an issue of fraud in its

  motion for reconsideration” where facts “raise[d] a serious issue of whether [adverse parties]

  perpetrated fraud, or whether [adverse parties] substantially failed to follow corporate formality.”)

          32.      Moreover, HCMLP would not have executed the Waterhouse Stipulation had it

  known that Mr. Waterhouse was “moonlighting” with Mr. Dondero and received substantial post-

  petition cash payments directly or indirectly from insiders (i.e., Mr. Dondero and/or Mr. Ellington).

  At minimum, HCMLP would have required a full accounting and would have demanded that

  Mr. Waterhouse’s claim be reduced by the payments received from the Dondero- and Ellington-

  controlled companies. Based on the foregoing, cause exists to reconsider Mr. Waterhouse’s claim

  as allowed pursuant to the Waterhouse Stipulation.

          33.      Upon reconsideration, the equities of this case warrant disallowance of Mr.

  Waterhouse’s claim in its entirety for two independent reasons. First, Mr. Waterhouse’s receipt

  of post-petition payments from insiders and his failure to disclose his receipt of such payments

  constitutes a breach of fiduciary duty and HCMLP’s employment policies justifying the

  disallowance of his claim. Second, upon information and belief, payments were made to the Senior

  Employees, including Mr. Waterhouse, on account of the benefits denied to them under the Benefit

  Plans and which formed, in large part, the basis of Mr. Waterhouse’s proof of claim against

  HCMLP’s estate.




                                                   10
  DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21              Entered 09/21/21 17:11:21        Page 11 of 12




                                         NO PRIOR REQUEST


           34.     No previous request for the relief sought herein has been made to this, or any other,

  Court.

                                                 NOTICE


           35.     Notice of this Motion will be given to the following parties or, in lieu thereof, to

  their counsel, if known: (a) the Office of the United States Trustee; (b) the Office of the United

  States Attorney for the Northern District of Texas; (c) HCMLP’s principal secured parties; (d)

  counsel to the Claimant Trust; and (d) parties requesting notice pursuant to Bankruptcy Rule 2002.

  HCMLP submits that, in light of the nature of the relief requested, no other or further notice need

  be given.


                                                PRAYER

           WHEREFORE, PREMISES CONSIDERED, HCMLP respectfully requests that the Court

  enter an order in the form attached as Exhibit A (a) reconsidering Mr. Waterhouse’s previously

  allowed claim for cause and upon reconsideration, (b) withdrawing its approval of the Waterhouse

  Stipulation, thereby rendering it null and void, and (c) denying Mr. Waterhouse’s claim in its

  entirety.

                                [Remainder of Page Intentionally Blank]




                                                    11
  DOCS_NY:44046.8 36027/003
Case 19-34054-sgj11 Doc 2857 Filed 09/21/21   Entered 09/21/21 17:11:21    Page 12 of 12




   Dated: September 21, 2021.        PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717) (pro hac vice)
                                     Ira D. Kharasch (CA Bar No. 109084) (pro hac vice)
                                     John A. Morris (NY Bar No. 266326) (pro hac vice)
                                     Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
                                     Hayley R. Winograd (NY Bar No. 5612569) (pro hac vice)
                                     10100 Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail:     jpomerantz@pszjlaw.com
                                                 ikharasch@pszjlaw.com
                                                 jmorris@pszjlaw.com
                                                 gdemo@pszjlaw.com
                                                 hwinograd@pszjlaw.com

                                     -and-

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110

                                     Counsel for Highland Capital Management, L.P.




                                         12
  DOCS_NY:44046.8 36027/003
